Citation Nr: 0024091	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  93-14 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty with the Philippine Army 
from December 1941 to January 1943 and from August 1945 to 
January 1946.  He was a prisoner of war (POW) of the Japanese 
Government from June 1942 to January 1943.  

In a July 1997 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to an evaluation in 
excess of 20 percent for peptic ulcer disease to the 
Department of Veterans Affairs (VA) Regional Office (RO) for 
additional development of the record.  A review of the record 
reflects that the requested development has been completed.  
Thus, the case has now been returned to the Board for 
appellate consideration.

The Board notes that in an April 2000 rating decision, the RO 
continued a noncompensable evaluation for malaria, and denied 
entitlement to service connection for ischemic heart disease 
as a residual of beriberi, as well as entitlement to 
individual unemployability benefits.  The veteran has not 
filed a notice of disagreement as to that decision.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Peptic ulcer disease is manifested by a moderately severe 
ulcer with intercurrent episodes of abdominal pain at least 
once a month partially or completely relieved by ulcer 
therapy, with some episodes of vomiting.




CONCLUSION OF LAW

The criteria for a 40 percent evaluation for peptic ulcer 
disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7306 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

The disorder of peptic ulcer disease is not specifically 
addressed by the rating criteria; however, duodenal and 
marginal (gastrojejunal) ulcers are contemplated by the 
rating schedule.  Pursuant to 38 C.F.R. § 4.20 (1999), when a 
disability is not found with the rating schedule, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  

Marginal (gastrojejunal) ulcers are contemplated by 38 C.F.R. 
§ 4.114, Diagnostic Code 7306, which provides that a 100 
percent evaluation is warranted for a pronounced marginal 
ulcer that is totally incapacitating with periodic or 
continuous pain unrelieved by standard ulcer therapy with 
periodic vomiting, recurring melena or hematemesis, and 
weight loss.  A 60 percent evaluation is warranted for a 
severe marginal ulcer with the same symptoms but less 
pronounced and less continuous with definite impairment in 
health.  A 40 percent evaluation is warranted for a 
moderately severe marginal ulcer with intercurrent episodes 
of abdominal pain at least once a month partially or 
completely relieved by ulcer therapy, mild and transient 
episodes of vomiting or melena.  A moderate marginal ulcer 
with episodes of recurring symptoms several times a year 
warrants a 20 percent evaluation.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7306 (1999).

A duodenal ulcer is rated pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7305, which provides that a 20 percent 
evaluation is warranted for a moderate ulcer with recurring 
episodes of severe symptoms two to three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations.  A 40 percent evaluation is warranted for a 
moderately severe ulcer that is less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four times or more per year.  A 60 
percent evaluation is warranted for a severe ulcer with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (1999).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

The Board notes that in the instant case, the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assessment of a disability rating.  
When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assessment of a rating 
for that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Factual Background

A September 1971 VA hospital discharge summary notes the 
veteran was admitted to that hospital for the first time with 
complaints of epigastric pain.  The only pertinent physical 
examination finding was tenderness at the epigastric region 
on pressure.  An upper gastrointestinal series revealed 
antral prolapse with no definite ulcer seen in the duodenal 
bulb.  The veteran was discharged as improved in October 
1971.  

A December 1991 VA examination report reflects the veteran 
reported experiencing upper gastrointestinal bleeding in 1968 
and 1970.  It was noted that on two occasions the veteran had 
experienced some nausea without emesis and without 
hematemesis.  Maximum weight in the past year was noted as 
around 155 pounds and current weight was 134 1/4 pounds.  
Physical examination revealed the abdomen was flat, soft, 
nontender, and nonrigid.  A relevant diagnosis of a history 
of gastric peptic ulcer in 1945 only was noted.  The examiner 
noted the veteran had not experienced post-upper 
gastrointestinal bleeding since 1968 and that x-ray 
examination revealed a sliding hiatal hernia with 
gastroesophageal reflux but without peptic ulceration or 
deformity in the esophagus, stomach, or duodenum.  

VA treatment records dated from 1991 to 1992 reflect 
complaints of epigastric pain provoked by food and beverages.  
November 1991 clinical records note there was no evidence of 
hematemesis, but the veteran did report losing 10 pounds 
during the last six months.  It was also noted the veteran's 
pain responded to antacids.  A radiology report of the upper 
gastrointestinal area reflects an impression of sliding 
hiatus hernia with gastroesophageal reflux.  Clinical records 
dated in 1992 reflect various assessments of gastroesophageal 
reflux, right inguinal hernia, and persistent epigastric 
pain.  

A September 1992 statement from a private physician, Dr. V. 
Y., states the veteran was treated on four occasions in 1988 
for signs and symptoms suggestive of peptic ulcer disease and 
dizziness secondary to hypertension.  It was noted that no 
gastrointestinal series was done to determine whether the 
veteran had a gastric or duodenal ulcer.  

A September 1992 statement from Dr. I. G., a private 
physician, reflects the veteran was treated in December 1988 
as a case of acid peptic ulcer disease.  Improvement with 
medication was also noted.  

A September 1992 statement from a private hospital reflects 
the veteran was hospitalized from December 6, 1970 to 
December 22, 1970.  It was noted the veteran's chart was 
destroyed in a flood and the reported information was taken 
from the statistical card of the veteran.

A September 1992 statement from Dr. E. N., a private 
physician, reflects the veteran was under his care from 1987 
to March 1991 because of recurrent peptic ulcer disease and 
hypertension.  It was noted he presented with a history of 
several years' duration of on and off epigastric discomfort 
associated with melena.  An upper gastrointestinal series 
done in another hospital revealed a duodenal ulcer.  Finally, 
the physician reported the veteran was last seen in March 
1991 with similar complaints and was advised to resume intake 
of Ranitidine.  

Upon VA examination dated in August 1996, the veteran 
complained of daily epigastric pain of mild to moderate 
severity without radiation.  The pain was noted as present 
continuously upon awakening to bedtime with occasional 
awakening at night.  The veteran reported temporary and 
transient relief by taking Maalox, but it was noted the pain 
tended to reoccur.  It was noted the veteran reported no 
upper gastrointestinal bleeding, melena, or hematochezia 
although he had not been specifically looking for it.  The 
veteran reported his appetite as fair.  His weight was noted 
as fluctuating, but generally stable over time.  Abdominal 
examination revealed no signs of tenderness, guarding, 
rigidity, organomegaly, or palpable mass. A diagnosis of 
peptic ulcer disease and hiatal hernia, moderately 
symptomatic, but under treatment at the present time, pending 
review of old VA records, was noted.  It was strongly 
recommended that the veteran seek further medical evaluation 
and care.  

In a February 1997 rating decision, the RO granted 
entitlement to service connection for peptic ulcer disease, 
evaluated as 20 percent disabling, effective September 3, 
1990.  In a July 1997 decision, the Board denied entitlement 
to an earlier effective date for the grant of service 
connection for peptic ulcer disease and remanded the issue of 
entitlement to an evaluation in excess of 20 percent to the 
RO.

A July 1997 statement from Dr. C. H., a VA physician reflects 
the veteran suffered from a hiatal hernia with 
gastroesophageal reflux disease that had been documented by a 
barium swallow in 1992.  It was noted he was placed on 
medication to control his symptoms with moderate response.  
Finally, the physician noted the veteran had experienced this 
problem for many years, but had maintained his weight and 
nutritional status.

In an August 1997 statement, Dr. B. K., a VA physician, 
stated the veteran had gastroesophageal reflux disease that 
was continuing to cause him pain and nausea with vomiting.  
It was noted the veteran also had an esophageal ring that 
caused him difficulty in swallowing liquids and solids on a 
daily basis.  It was also noted the veteran was being treated 
with medication for his epigastric pain and would undergo 
testing to assess his gastroesophageal reflux disease and 
dilation of the esophageal ring in the future.  

Upon VA examination dated in December 1997, the veteran 
reported currently experiencing epigastric pain that was 
severe, almost like a tearing sensation, that caused him to 
cry out in pain and double over.  There was no radiation of 
pain, but it did increase with spicy foods.  The veteran also 
reported that pain woke him up at night.  He reported that if 
he took Maalox before sleeping, it helped to decrease the 
pain at night.  He also reported vomiting associated with 
pain occurring approximately three times per week.  The 
veteran denied hematemesis or melena.  He stated that his 
appetite varied and he had lost five pounds in the last ten 
days.  He reported that overall in the last year, his clothes 
had become loose.  It was noted that anemia was detected in a 
blood test.  Physical examination revealed the abdomen was 
soft.  There was marked tenderness in the epigastric area as 
well as the right and left side of the abdomen.  There was no 
distention, no hepatosplenomegaly, and no rigidity, rebound, 
or guarding.  Stool was heme negative.  The examiner did note 
the veteran's claims folder was not available for review.  A 
diagnosis of peptic ulcer disease was noted.  The examiner 
opined that each of the veteran's subjective complaints was 
supported by objective medical findings and all of the 
subjective complaints were related to his service-connected 
peptic ulcer disease.  An upper gastrointestinal series 
revealed an impression of a possible ulcer niche.  

Upon VA examination dated in June 1999, the examiner noted 
the claims folder, Board remand, service records, and 
military records had been reviewed.  In regard to the 
veteran's peptic ulcer disease, it was noted that he was on 
medication which rendered him essentially pain-free and 
asymptomatic.  It was noted that when the veteran omitted his 
medication, he developed severe epigastric pain often 
accompanied by nausea.  The veteran denied melena or 
hematochezia.  His appetite was noted as fair at present.  
His weight was described as fluctuating but stable over time.  
Physical examination revealed no local tenderness, mass, or 
organomegaly.  A relevant diagnosis of gastric pyloric 
channel ulcer as documented by upper gastrointestinal x-ray 
in February 1997, was noted.  The examiner opined that the 
symptoms relative to the ulcer were controlled on medical 
therapy.  The examiner also opined that the ulcer and other 
noted problems in and of themselves did not render the 
veteran unemployable, although he was so frail and unsteady 
overall that any work would be contraindicated.  

Analysis

Initially, the Board notes that the medical evidence of 
record tends to reflect that the veteran's ulcer is gastric 
in nature and not duodenal.  In fact, there is no evidence to 
support a conclusion that the veteran's ulcer is duodenal in 
nature.  Therefore, consideration of 38 C.F.R. § 4.114, 
Diagnostic Code 7305 is not warranted.   However, following a 
thorough review of the evidence of record, the Board 
concludes that a 40 percent evaluation is warranted for the 
veteran's peptic ulcer disease pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7306.  

The most recent medical evidence of record reflects the 
veteran's epigastric pain as essentially controlled with 
medication, although when the veteran omitted his medication, 
he experienced severe epigastric pain accompanied by nausea.  
Additionally, the December 1997 VA examiner opined that the 
veteran's subjective complaints of severe epigastric pain and 
vomiting were supported by objective medical findings.  These 
examination reports are essentially consistent with the 1997 
statements from VA treating physicians which note 
gastroesophageal reflux disease manifested by pain and nausea 
with vomiting as well as moderate response to medication.  
The record also consistently notes generally stable weight 
and no evidence of hematemesis or melena.  Additionally, the 
December 1997 VA examiner noted anemia was detected in a 
blood test.  

The Board concludes that this evidence more nearly 
approximates to a 40 percent evaluation pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7306, in that it indicates a 
moderately severe ulcer with intercurrent episodes of 
abdominal pain at least once a month partially or completely 
relieved by ulcer therapy, with some episodes of vomiting.  
As the record does not reflect competent medical evidence of 
periodic or continuous pain unrelieved by standard ulcer 
therapy, recurring melena, hematemesis, definite impairment 
of health, or total incapacity as a result of the ulcer, an 
evaluation in excess of 40 percent is not warranted.  

Finally, as the Board has herein assigned one increase, 
without specifying effective dates or differentiating between 
multiple periods, the question of staged ratings has not been 
decided as prejudicial to the veteran; rather, in this case 
the Board has determined that none of the evidence of record 
supports an evaluation higher than that assigned, at any 
point within the appeal.  Accordingly, no prejudice has 
resulted herein.  Bernard v. Brown, 4 Vet. App. 392-394 
(1993).



ORDER

A 40 percent evaluation is granted for peptic ulcer disease, 
subject to controlling regulations regarding the payment of 
monetary benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

